UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 06-1703



UNITED STATES OF AMERICA,

                                              Petitioner - Appellee,

          versus


SCOTT HINES,

                                             Respondent - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. N. Carlton Tilley, Jr.,
District Judge. (1:05-mc-00120-NCT)


Submitted:   August 29, 2007            Decided:   September 20, 2007


Before TRAXLER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Oscar Stilley, Fort Smith, Arizona, for Appellant.     Eileen J.
O’Connor, Assistant Attorney General, Michael J. Haungs, Mary R.
Pelletier, Tax Division, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Scott Hines appeals the district court’s order adopting

the magistrate judge’s recommendation and granting the petition to

enforce a summons issued by the Internal Revenue Service.        We have

reviewed the record included on appeal, as well as the parties’

briefs, and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.       United States v. Hines,

No. 1:05-mc-00120-NCT (M.D.N.C. May 17, 2006).          We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                AFFIRMED




                                  - 2 -